Citation Nr: 0115012	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-21 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or on being 
housebound.


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from September 1944 
to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in November 1998 and 
March 1999 in which the RO denied SMC based on the need for 
regular aid and attendance or on being housebound.  The 
veteran requested a hearing before a member of the Board at 
the RO, but indicated that she would need transportation to 
attend such a hearing.  In a subsequent letter of November 
1999, the veteran was advised that there were no provisions 
to provide transportation to or from a travel board hearing.  
The veteran failed to report for a travel board hearing 
scheduled in April 2001.


FINDINGS OF FACT

1.  The veteran is currently service connected for a 
dysthymic disorder, rated 30 percent disabling.

2.  The veteran's service-connected disability does not 
prevent her from taking care of most daily needs without 
regular personal assistance from others and does not result 
in an inability to protect herself from the hazards or 
dangers incident to her daily environment.

3.  The veteran's service-connected disability does not 
result in her being confined to her home or the immediate 
premises.


CONCLUSION OF LAW

SMC based on the need for regular aid and attendance or on 
being housebound is not warranted.  38 U.S.C.A. §§ 1114 (l), 
(s) (West 1991); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.350 (i), 
3.352 (a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the course of the 
veteran's appeal.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

With respect to the veteran's claim for SMC based on the need 
for regular aid and attendance or on being housebound, the 
Board is satisfied that all available relevant evidence has 
been obtained regarding the claim, and that no further 
assistance to the veteran is required to comply with either 
38 U.S.C.A. § 5107(a) (2000) or the Veterans Claims 
Assistance Act of 2000.

Pursuant to the provisions of 38 U.S.C.A. §§ 1114 (l), (s), 
and 38 C.F.R. §§ 3.350 (i), 3.352 (a), entitlement to SMC due 
to the need for regular aid and attendance or on being 
housebound is based solely on a consideration of service-
connected disabilities.  The veteran is currently service 
connected for a dysthymic disorder, rated 30 percent 
disabling.

The special monthly compensation provided by 38 U.S.C.A. 
§ 1114 (s) is payable where the veteran has a single service-
connected disability rated as 100 percent and, (1) Has 
additional service connected disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the 100 percent service-connected disability 
and involving different anatomical segments or bodily 
systems, or (2) Is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a direct result of service-connected disabilities to his 
or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.350(i) (2000).

The basic criteria for determining the need for regular aid 
and attendance, pursuant to the provisions of 38 C.F.R. 
§ 3.352 (a) (2000), are as follows: inability of the claimant 
to dress or undress herself, or to keep herself ordinarily 
clean and presentable; frequent need or adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid (this 
will not include the adjustment of appliances which  normal 
persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of the 
claimant to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment.  "Bedridden" will be a proper basis 
for the determination.  For these purposes, bedridden is 
defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that the claimant has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater 
or lesser part of the day to promote convalescence or cure 
will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require her to be in bed.  They must be based on the 
actual requirement of personal assistance from others.

In July 1999, the veteran was seen for a VA examination for 
housebound status or permanent need for aid and attendance.  
At that time, the veteran reported that she had been living 
in a nursing home since December 1997 when she fractured her 
wrist.  The veteran was noted to have arrived at the 
examination by VA van, but reported by herself without 
assistance.  The VA examiner indicated that she did not need 
any attendant.  The veteran was reported to be active and not 
bedridden.  She was wearing eyeglasses and had no difficulty 
in reading.  The veteran was observed to be alert and able to 
handle her financial affairs.  She responded to all questions 
in detail.  No special pathology as found to prevent her from 
daily activities and care and the veteran was found to be 
able to protect herself from environmental hazards.  The 
veteran reported that, on a typical day, she gets up at 6 
a.m. and does not need any assistance in showering or 
toiletry.  She described walking in the halls of the nursing 
home, playing bingo, watching television, reading with 
exercise and entertaining visitors.  On examination of the 
lower extremities, the veteran exhibited normal function.  
She had no difficulty in walking and no evidence of muscle 
atrophy, contracture or weakness.  Her coordination was 
reported to be rather good with no weight-bearing problems.  
The veteran had a cane that she reported using only when she 
went out of the building to church on Sundays or out to meals 
with friends.  The examiner concluded that the veteran was 
fully active, able to manage her daily necessary needs and 
physically not a candidate for aid and attendance.

In conjunction with a pending claim for an increased rating 
for her service-connected psychiatric disorder, the veteran 
was also seen for a VA psychiatric examination in July 1999.  
At that time, the veteran reported that she gets nervous and 
shaky at times and had been more emotional lately, feeling 
like crying or like someone should come and see her at the 
home.  She reported sleeping fairly well and described her 
appetite as good and her concentration and energy level as 
pretty good.  She denied any anhedonia or depression, but 
indicated that she felt nervous all of the time.  The veteran 
was observed to be quite frail and arrived for the 
examination in a wheelchair.  She was reported to be alert, 
oriented and cognitively intact.  The veteran answered 
questions appropriately with no latency or pressure in her 
speech.  There was no evidence of flight of ideas, delusions 
or hallucinations.  She described her mood as fairly good and 
her affect appeared to be normal and appropriate.  The VA 
examiner commented that the veteran was suffering from mild 
generalized anxiety, but appeared to be capable of handling 
her funds in her best interest.

In an August 1999 letter, the administrator of the nursing 
home in which the veteran resides reported that the veteran 
was in need of 24 hour supervision and also required help 
with meals, bathing, housekeeping, travel and money 
management.  There was no statement as to the reason the 
veteran required such care.

In summary, the evidence of record does not establish that 
the veteran is bedfast or in need of regular aid and 
attendance as a result of her service-connected psychiatric 
disorder.  The clinical findings on examinations reveal that 
the veteran is not housebound or in need of regular aid and 
attendance.  The Board acknowledges the August 1999 statement 
received from the veteran's nursing home which states that 
she requires 24 hour supervision and help with meals, 
bathing, housekeeping, travel and money management.  To the 
extent that this might tend to establish the need for regular 
aid and attendance, however, there is no indication that the 
veteran requires this care as a result of her service-
connected psychiatric disorder.  Insofar as the veteran has 
not demonstrated housebound status or the need for regular 
aid and attendance due to a service-connected disability, SMC 
must be denied.  See 38 U.S.C.A. §§ 1114 (l), (s), and 
38 C.F.R. §§ 3.350 (i), 3.352 (a).


ORDER

Entitlement to SMC based on the need for regular aid and 
attendance or on being housebound is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

